Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     November 9, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 DONOVAN ALLEN,                                                   No. 54172-6-II

                              Appellant,

        v.

 STATE OF WASHINGTON,                                         PUBLISHED OPINION

                              Respondent.

       LEE, C.J. — Donovan Allen appeals the trial court’s order granting summary judgment in

favor of the State, which dismissed his claim under the Wrongly Convicted Persons Act (WCPA),

chapter 4.100 RCW. Allen spent 13 years in prison for a crime that deoxyribonucleic acid (DNA)

later proved he did not commit. He subsequently sued the City of Longview and several City

employees, and he settled that lawsuit for $3 million. Just before settling with the City, Allen

brought a WCPA claim against the State, which the trial court subsequently dismissed under RCW

4.100.080 because he already had received a remedy. Allen argues that the trial court erred by

applying CR 56 procedures for summary judgment to his WCPA claim and by granting summary

judgment because the State was not entitled to judgment as a matter of law.

       We hold that the trial court did not err by applying CR 56 procedures for summary

judgment to Allen’s WCPA claim. We also hold that the trial court did not err in granting summary

judgment because Allen does not have a viable WCPA claim as a matter of law. Accordingly, we

affirm the trial court’s order granting summary judgment.
No. 54172-6-II



                                            FACTS

A.     ALLEN’S CONVICTION, DISMISSAL, AND SETTLEMENT WITH THE CITY OF LONGVIEW

       In October 2002, Allen was convicted of first degree murder. He was sentenced to life in

prison without the possibility of parole.

       In May 2015, the Washington State Patrol Crime Lab conducted post-conviction DNA

testing on various items of evidence in Allen’s case. The testing excluded Allen as the source of

DNA found at the scene of the crime. Based on the new exculpatory DNA evidence, Allen moved

for a new trial, which was granted.

       On December 2, 2015, Allen was released from custody. And in July 2016, the trial court

dismissed Allen’s first degree murder charge.

       On October 30, 2017, Allen brought an action against the City. Allen alleged that the City

and numerous employees of the City were responsible for his wrongful conviction for first degree

murder.

       On January 16, 2019, Allen entered into a $3 million settlement with the City and several

employees of its police department. Under the terms of the settlement agreement, Allen agreed to

release any claims against the City and numerous city employees. Allen received his settlement

proceeds on January 29, 2019.

B.     ALLEN’S WCPA CLAIM AND PROCEDURAL HISTORY

       On December 18, 2018, Allen filed this WCPA claim in Cowlitz County Superior Court

seeking compensation from the State for his wrongful conviction for first degree murder.




                                                2
No. 54172-6-II



       On May 1, 2019, the State filed a motion for summary judgment, asking the trial court to

dismiss Allen’s WCPA claim. The State argued that Allen’s claim for compensation is barred

under the WCPA because of his settlement agreement with the City. 1 In response, Allen argued

that his WCPA claim is a special proceeding under CR 81, and therefore, CR 56 did not apply.

Allen also argued that the State’s basis for dismissal was improper because the only basis for

dismissal under the WCPA is a claimant’s failure to satisfy statutory filing requirements or failure

to establish the legal elements of a WCPA claim.

       On October 31, the trial court ruled that CR 56 applied. The trial court also ruled that Allen

no longer had a viable WCPA claim because of his settlement agreement with the City.

Accordingly, the trial court granted the State’s motion for summary judgment and dismissed

Allen’s WCPA claim.

       On February 13, 2020, Allen moved for reconsideration of the trial court’s order granting

summary judgment. In his motion for reconsideration, Allen asked the trial court for an order

declaring his innocence and to order re-entry services and tuition benefits under the WCPA. The

trial court denied Allen’s motion as untimely.

       Allen appeals.




1
 Initially, the State filed a motion to dismiss. But because the State introduced evidence of
Allen’s settlement agreement, which is beyond the pleadings, the trial court converted the State’s
motion to dismiss to a motion for summary judgment. See Brummett v. Washington’s Lottery, 171
Wn. App. 664, 673, 288 P.3d 48 (2012), review denied, 176 Wn.2d 1022 (2013).


                                                 3
No. 54172-6-II



                                            ANALYSIS

A.     THE TRIAL COURT DID NOT ERR BY PROCEEDING UNDER CR 56

       Allen argues that actions under the WCPA are “special proceedings” within the meaning

of CR 81(a), and therefore, the trial court erred by applying CR 56 procedures for summary

judgment rather than the statutory provisions governing dismissal of claims under the WCPA. We

disagree.

       1.      Legal Principles—Statutory Interpretation And CR 81

       Allen’s argument requires statutory interpretation. Statutory interpretation is a question of

law we review de novo. Jametsky v. Olsen, 179 Wn.2d 756, 761, 317 P.3d 1003 (2014). The

primary goal of statutory interpretation is to determine and give effect to the legislature’s intent.

Id. at 762. To determine legislative intent, we first look to the plain language of the statute. Id.

“If the statute’s meaning is plain on its face, we give effect to that plain meaning as the expression

of what was intended.” TracFone Wireless, Inc. v. Dep’t of Revenue, 170 Wn.2d 273, 281, 242

P.3d 810 (2010).

       In conducting a plain language analysis, we will not read statutory provisions in isolation.

Cannabis Action Coal. v. City of Kent, 180 Wn. App. 455, 477, 322 P.3d 1246 (2014), aff’d, 183

Wn.2d 219, 351 P.3d 151 (2015). Rather, “‘[w]e construe an act as a whole, giving effect to all

the language used. Related statutory provisions are interpreted in relation to each other and all

provisions harmonized.’” Id. (quoting C.J.C. v. Corp. of Catholic Bishop of Yakima, 138 Wn.2d

699, 708, 985 P.2d 262 (1999) (plurality opinion)).




                                                  4
No. 54172-6-II



        The WCPA is codified under chapter 4.100 RCW and is civil in nature.                    In civil

proceedings, the civil rules “govern the procedure in the superior court in all suits of a civil nature.”

CR 1.

        Generally, CR 56 provides that summary judgment is proper when there are no genuine

issues of material fact remaining and the moving party is entitled to judgment as a matter of law.

CR 56(c). However, if the proceeding at issue is a “special proceeding,” and the statutory

provision at issue conflicts with the general civil rules, then under CR 81, the statutory procedure

governs. See In re Det. of Meints, 123 Wn. App. 99, 103, 96 P.3d 1004 (2004).

        CR 81(a) provides that

        [e]xcept where inconsistent with rules or statutes applicable to special
        proceedings, these rules shall govern all civil proceedings. Where statutes relating
        to special proceedings provide for procedure under former statutes applicable
        generally to civil actions, the procedure shall be governed by these rules.

(Emphasis added.) The term “special proceeding” is not further defined in the court rules. Putman

v. Wenatchee Valley Medical Ctr., P.S., 166 Wn.2d 974, 981, 216 P.3d 374 (2009).

        In Putman, our Supreme Court defined “special proceedings” to

        include only those proceedings created or completely transformed by the
        legislature. This would include actions unknown to common law (such as
        attachment, mandamus, or certiorari), as well as those where the legislature has
        exercised its police power and entirely changed the remedies available (such as the
        workers’ compensation system).

Id. at 982. “Washington courts have identified certain actions as special proceedings, including

lien foreclosures, sexually violent predator petitions, garnishment, will contests, and unlawful

detainer actions.” Id. at 981.




                                                   5
No. 54172-6-II



       2.      Actions Under The WCPA Are “Special Proceedings”

       Allen contends that actions under the WCPA are “special proceedings.” We agree.

       In 2013, the Washington State Legislature enacted the WCPA. LAWS OF 2013, ch. 175.

The legislature recognized that “[a] majority of those wrongly convicted in Washington state have

no remedy available under the law for the destruction of their personal lives resulting from errors

in our criminal justice system.” RCW 4.100.010. Accordingly, the WCPA was enacted “to

provide an avenue for those who have been wrongly convicted in Washington state to redress the

lost years of their lives, and help to address the unique challenges faced by the wrongly convicted

after exoneration.” RCW 4.100.010.

       The WCPA created a statutory right of action for those wrongly convicted. See RCW

4.100.010. Specifically, the WCPA permits “[a]ny person convicted in superior court and

subsequently imprisoned for one or more felonies of which he or she is actually innocent [to] file

a claim . . . against the state.” RCW 4.100.020(1). Under the WCPA, wrongly convicted persons

have a right to file a claim for compensation and other noneconomic benefits against the State,

subject to certain requirements. See RCW 4.100.020(1), .040(1)-(4), .060.

       Because a “special proceeding” includes proceedings “created or completely transformed

by the legislature . . . as well as those where the legislature . . . entirely changed the remedies

available,” and because the WCPA created a statutory right of action for wrongly convicted

individuals to seek compensation and other noneconomic benefits from the State that was

previously unavailable, an action under the WCPA qualifies as a “special proceeding” under CR

81(a). Putman, 166 Wn.2d at 982; see RCW 4.100.060(5), (10). However, as discussed below,




                                                6
No. 54172-6-II



even though a WCPA action is a “special proceeding” under CR 81(a), the trial court did not err

by proceeding under CR 56(c).

       3.      Trial Court Did Not Err By Proceeding Under CR 56(c)—No Inconsistency

       Allen contends that, because actions under the WCPA are “special proceedings” within the

meaning of CR 81(a), the text of the statute should govern the permissible bases for dismissal

rather than the “background civil rules.” Br. of Appellant at 5. Specifically, Allen argues that

RCW 4.100.040 and RCW 4.100.060 provide the only permissible bases for dismissal at the pre-

trial stage, and by utilizing CR 56(c) procedures for summary judgment, the trial court erred. We

disagree.

       RCW 4.100.040 sets forth certain requirements in order for a WCPA claimant to have an

“actionable claim.” RCW 4.100.040(1). RCW 4.100.040 requires a claimant to establish that they

meet certain filing requirements “by documentary evidence.” RCW 4.100.040(1)(a)-(d). In

addition to these requirements, a claimant must also “state facts in sufficient detail” that the

claimant did not “engage in any illegal conduct alleged in the charging documents” or “commit or

suborn perjury, or fabricate evidence to cause or bring about the conviction.”                    RCW

4.100.040(2)(a), (b). A claimant must also independently verify their claim. RCW 4.100.040(4).

“If the attorney general concedes that the claimant was wrongly convicted, the court must award

compensation as provided in RCW 4.100.060.” RCW 4.100.040(5). On the other hand,

       [i]f the attorney general does not concede that the claimant was wrongly convicted
       and the court finds after reading the claim that the claimant does not meet the filing
       criteria set forth in this section, [the court] may dismiss the claim, either on its own
       motion or on the motion of the attorney general.

RCW 4.100.040(6)(a) (emphasis added).



                                                  7
No. 54172-6-II



       RCW 4.100.060 provides the legal elements and burden of proof that a claimant must

establish in order to prevail on a WCPA claim. RCW 4.100.060(1)(a)-(e). If a claimant establishes

the statutory requirements of RCW 4.100.060(1)(a) to (e) by clear and convincing evidence, then

“the court must order the state to pay the actually innocent claimant” compensation outlined in

RCW 4.100.060(5)(a) to (e), subject to the limitation set forth in RCW 4.100.060(4). RCW

4.100.060(5). However, if the claimant fails to establish the legal elements set forth in RCW

4.100.060(1)(a) to (e), then their claim fails and the claimant is not entitled to compensation. See

RCW 4.100.060(1).

       Here, the State did not seek dismissal based on Allen’s failure to observe the WCPA filing

requirements or evidentiary requirements in RCW 4.100.040 and RCW 4.100.060 discussed

above. Instead, the State sought dismissal based on Allen’s failure to meet RCW 4.100.080(1)’s

exclusive remedy and waiver provision because of his settlement agreement with the City.

       RCW 4.100.080(1) provides in relevant part that

       [i]t is the intent of the legislature that the remedies and compensation provided
       under this chapter shall be exclusive to all other remedies at law and in equity
       against the state or any political subdivision of the state. As a requirement to
       making a request for relief under this chapter, the claimant waives any and all other
       remedies.

       Allen contends that RCW 4.100.080(1) is not a proper basis for dismissal at the pre-trial

stage. But, as discussed above, we will not read statutory provisions in isolation. See Cannabis

Action Coal., 180 Wn. App. at 477. Rather, “we construe an act as a whole, giving effect to all

the language used. Related statutory provisions are interpreted in relation to each other and all

provisions harmonized.” Id. (quoting C.J.C., 138 Wn.2d at 708 (plurality opinion)). When read




                                                 8
No. 54172-6-II



as a whole, the statutory scheme of the WCPA permits a basis for dismissal when the claimant

fails to meet the filing requirements, fails to meet the evidentiary requirements of a WCPA claim,

or is unable to meet the exclusive remedy and waiver provision. See RCW 4.100.040, .060, .080.

Nothing in the statutory scheme expressly or implicitly states otherwise.

         Also, under CR 81(a), Allen must show how a specific statutory provision is inconsistent

with the civil rules in order for the statutory procedure to displace the civil rule. See CR 81(a);

Meints, 123 Wn. App. at 103-04. Thus, Allen must show that CR 56 is inconsistent with the

WCPA in order to prevail on his argument that the specific text of the statute should govern rather

than the “background civil rules.” See CR 81(a); Meints, 123 Wn. App. at 103-04.

         Allen explains at length the filing requirements provided in RCW 4.100.040 and RCW

4.100.060 and how they are different than what is required under the civil rules, but Allen does

not show how CR 56 is inconsistent with the WCPA. Allen presents argument that there are

different requirements between the WCPA and CR 8, CR 11, and CR 12, but he provides no

argument as to how the requirements in RCW 4.100.040 and RCW 4.100.060 are inconsistent with

CR 56.

         RCW 4.100.040 and RCW 4.100.060 do not provide for certain procedural requirements.

As discussed above, RCW 4.100.040 merely provides for certain requirements that a claimant must

meet in order to maintain an “actionable claim.” And RCW 4.100.060 merely provides the legal

elements and burden of proof that a claimant must meet in order to prevail in a WCPA action.

Because RCW 4.100.040 and RCW 4.100.060 do not set forth court procedures, there is no

inconsistency between those statutory provisions and CR 56.




                                                9
No. 54172-6-II



       Because Allen reads RCW 4.100.040 and RCW 4.100.060 in isolation, does not harmonize

the WCPA statutory scheme as required by the rules of statutory construction, and fails to show

how CR 56 is inconsistent with the WCPA, we reject Allen’s argument that RCW 4.100.040 and

RCW 4.100.060 provided the only basis for dismissal because WCPA actions are “special

proceedings.”

B.     TRIAL COURT DID NOT ERR DISMISSING ALLEN’S WCPA CLAIM ON SUMMARY JUDGMENT

       Allen argues that the statutory scheme requires the trial court to enter judgment in the

claimant’s favor when the claimant meets the filing requirements of RCW 4.100.040(1)(a) to (d)

and evidentiary requirements of RCW 4.100.060(1)(a) to (e). Then, only after judgment is entered

in the claimant’s favor, can the trial court consider applying RCW 4.100.080(1). In other words,

Allen contends that the trial court’s inquiry as to whether a WCPA claimant can provide the

statutory waiver in RCW 4.100.080(1) may only occur at the post-judgment stage, and therefore,

the trial court erred by considering the statutory waiver in granting summary judgment. We

disagree.

       1.       Legal Principles—Summary Judgment And Statutory Interpretation

       We review an order granting summary judgment de novo. Wash. Fed. v. Azure Chelan,

LLC, 195 Wn. App. 644, 652, 382 P.3d 20 (2016). Summary judgment is appropriate if no genuine

issues of material fact exist and the moving party is entitled to judgment as a matter of law. CR

56(c). “‘A material fact is one upon which the outcome of the litigation depends.’” Wash. Fed.,

195 Wn. App. at 652 (quoting Kim v. O’Sullivan, 133 Wn. App. 557, 559, 137 P.3d 61 (2006),

review denied, 159 Wn.2d 1018 (2007)). Where there are no disputed issues of material fact and




                                               10
No. 54172-6-II



the issue is how the law applies to the facts of a case, the matter is treated as a question of law,

which is reviewed de novo. See Wash. Imaging Servs., LLC v. Dep’t of Revenue, 171 Wn.2d 548,

555, 252 P.3d 885 (2011).

       Statutory interpretation is a question of law we review de novo. Jametsky, 179 Wn.2d at

761. We review a statute to determine and give effect to the legislature’s intent by looking to the

plain language of the statute. Id. at 762. “If the statute’s meaning is plain on its face, we give

effect to that plain meaning.” TracFone Wireless, Inc., 170 Wn.2d at 281. We turn to the

dictionary to discern the plain meaning of terms with “well-accepted, ordinary” meanings. State

v. Alvarado, 164 Wn.2d 556, 562, 192 P.3d 345 (2008).

       Statutory provisions in are not read in isolation. Cannabis Action Coal., 180 Wn. App. at

477. Rather, we construe a statute as a whole, harmonizing all provisions and giving effect to all

the language used. Cannabis Action Coalition, 180 Wn. App. at 477. We also presume that the

legislature does not intend absurd results and, where possible, we interpret ambiguous language to

avoid an absurd result. State v. Ervin, 169 Wn.2d 815, 823-24, 239 P.3d 354 (2010).

       2.       Allen’s Interpretation Of The WCPA Statutory Scheme Is Unpersuasive

       Allen’s interpretation of how a case progresses under the WCPA statutory scheme is

unpersuasive.    Under Allen’s interpretation, once a WCPA claimant has met the filing

requirements under RCW 4.100.040(1), then the case must proceed to trial. At trial, the claimant

must then establish all of the legal elements of RCW 4.100.060(1)(a) to (e) by clear and convincing

evidence. If the claimant prevails in their WCPA claim, they are entitled to compensation under

RCW 4.100.060(5). Then, only after going through all these steps and after judgment is entered,




                                                11
No. 54172-6-II



can a trial court consider asking whether a claimant is barred from recovery under RCW

4.100.080(1). Allen’s interpretation leads to an absurd result.

       Nothing in the WCPA limits the trial court’s ability to consider the application of RCW

4.100.080(1) to only the post-judgment stage. Instead, the statutory language allows the trial court

to consider applying RCW 4.100.080(1) at the pre-trial stage.

       RCW 4.100.080(1) provides, in relevant part, that

       [i]t is the intent of the legislature that the remedies and compensation provided
       under this chapter shall be exclusive to all other remedies at law and in equity
       against the state or any political subdivision of the state. As a requirement to
       making a request for relief under this chapter, the claimant waives any and all other
       remedies, causes of action, and other forms of relief or compensation against the
       state, any political subdivision of the state, and their officers, employees, agents,
       and volunteers related to the claimant’s wrongful conviction and imprisonment.
       This waiver shall also include all state, common law, and federal claims for relief,
       including claims pursuant to 42 U.S.C. Sec. 1983. A wrongfully convicted person
       who elects not to pursue a claim for compensation pursuant to this chapter shall not
       be precluded from seeking relief through any other existing remedy. The claimant
       must execute a legal release prior to the payment of any compensation under this
       chapter.

(Emphasis added.) The term “requirement” means “something called for or demanded : a requisite

or essential condition.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1929 (2002). The

phrase “under this chapter” plainly refers to the entirety of the WCPA. The term “waive” means

“to give up (as a position, custom, or intention)” or “to relinquish voluntarily (as a legal right) .” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY at 2570. Therefore, the plain

meaning of RCW 4.100.080(1) makes it an essential condition for a WCPA claimant to voluntarily

relinquish “any and all other remedies” when they make a request for relief under the Act.




                                                 12
No. 54172-6-II



       The issue here is whether Allen can proceed with his claim for relief under the WCPA

because he has already settled a wrongful conviction claim against the City and, as a result, he

cannot provide the required statutory waiver. See RCW 4.100.080(1). It would be absurd to

interpret the WCPA as requiring the question of whether a claimant can provide the required

waiver to be addressed only in post-judgment proceedings rather than permitting a court to

determine during the pre-trial stage of proceedings whether a claimant has already recovered

compensation for their wrongful conviction claim and, therefore, cannot provide the waiver

required under RCW 4.100.080(1). See Ervin, 169 Wn.2d at 823-24.

       Allen contends that the specific text of RCW 4.100.040 and RCW 4.100.060 must control

over any statement in RCW 4.100.080 of the legislature’s intent regarding remedies and

compensation under the WCPA. Essentially, Allen is asking this court to ignore the language in

RCW 4.100.080 because it is merely a broad statement of intent. We decline the request to ignore

the language in RCW 4.100.080.

       “‘The court’s paramount duty in statutory interpretation is to give effect to the legislature’s

intent.’” Larson v. State, 9 Wn. App. 2d 730, 736-37, 447 P.3d 168 (2019) (quoting In re Pers.

Restraint of Nichols, 120 Wn. App. 425, 431, 85 P.3d 955 (2004)), review denied, 194 Wn.2d 1019

(2020). “‘Statutes must be interpreted and construed so that all the language used is given effect,

with no portion rendered meaningless or superfluous.’” G-P Gypsum Corp. v. Dept. of Revenue,

169 Wn.2d 304, 309, 237 P.3d 256 (2010) (internal quotation marks omitted) (quoting State v.

J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003)).




                                                 13
No. 54172-6-II



       Here, we are not persuaded by Allen’s argument because he asks us to ignore the first

sentence of RCW 4.100.080(1), which would render language setting forth the legislature’s intent

meaningless. The Washington State Legislature clearly expressed its intent that the WCPA be the

exclusive remedy for wrongfully convicted persons seeking redress against the State. See RCW

4.100.080(1) (“It is the intent of the legislature that the remedies and compensation provided under

this chapter shall be exclusive to all other remedies at law and in equity against the state or any

political subdivision of the state.” (emphasis added)).2 To accomplish that, the legislature requires

a waiver effectuating the exclusive remedy provision as an essential condition to requesting relief

under the WCPA. RCW 4.100.080(1). This interpretation is supported by Larson, which similarly

read RCW 4.100.080(1) as “condition[ing] compensation on a wrongly convicted person’s ability

to provide an effective waiver and legal release of claims.” Larson, 9 Wn. App. 2d at 743. Because

Allen’s argument would read language out of the WCPA, and because statutes must be interpreted

to give effect to all language, Allen’s argument fails.




2
  The dissent asserts that the language in RCW 4.100.080(1) does not say nor contains any
language from which it can be implied that a person who first obtains some other remedy cannot
make a WCPA claim. Dissent at 20-21. But the plain language of the statute is clear that the
legislature intended the WCPA be an exclusive remedy. See RCW 4.10.080(1). If a person
receives a remedy from a separate settlement and then attempts to seek a remedy under the WCPA,
then the WCPA remedy is not exclusive, which is contrary to the plain language of RCW
4.100.080(1) stating the legislature’s intent in passing the WCPA.


                                                 14
No. 54172-6-II



       3.     Allen’s WCPA Claim Fails Because He Accepted A Settlement Agreement With
              The City

       The State argues that, because Allen accepted a settlement from the City for the same

wrongful conviction at issue here and because RCW 4.100.080(1) bars double recovery, the trial

court did not err in granting summary judgment. We agree.

       As noted above, RCW 4.100.080(1) provides that

       [i]t is the intent of the legislature that the remedies and compensation provided
       under this chapter shall be exclusive to all other remedies at law and in equity
       against the state or any political subdivision of the state. As a requirement to
       making a request for relief under this chapter, the claimant waives any and all other
       remedies, causes of action, and other forms of relief or compensation against the
       state, any political subdivision of the state, and their officers, employees, agents,
       and volunteers related to the claimant’s wrongful conviction and imprisonment.
       This waiver shall also include all state, common law, and federal claims for relief,
       including claims pursuant to 42 U.S.C. Sec. 1983. A wrongfully convicted person
       who elects not to pursue a claim for compensation pursuant to this chapter shall
       not be precluded from seeking relief through any other existing remedy.[3] The
       claimant must execute a legal release prior to the payment of any compensation
       under this chapter.

(Emphasis added.)

       RCW 4.100.080(1) includes an exclusive remedy provision, which states, “[T]he remedies

and compensation provided under this chapter shall be exclusive to all other remedies at law and




3
  Based on this language, the dissent asserts that the WCPA is not an exclusive remedy and that a
wrongfully convicted person can pursue remedies other than through the WCPA. Dissent at 20.
But because the provisions in a statute must be harmonized and because the legislature clearly
intended that the WCPA remedy be the exclusive remedy, this sentence in the statute is reasonably
interpreted as applying only to persons who choose to not pursue a WCPA claim at all. In other
words, only a person who elects to not pursue a WCPA claim is free to pursue other remedies.
This interpretation aligns with the legislative intent that the WCPA be the exclusive recovery
remedy for any wrongfully convicted person, not an additional remedy to all other remedies
available.


                                                15
No. 54172-6-II



in equity against the state or any political subdivision of the state.” The well-accepted and ordinary

meaning of “exclusive” means “SINGLE,         SOLE.”    WEBSTER’S THIRD NEW INTERNATIONAL

DICTIONARY at 793. Therefore, the phrase “shall be exclusive to all other remedies at law and in

equity” plainly means that the WCPA is the sole remedy for wrongfully convicted persons seeking

redress against the State. However, RCW 4.100.080(1) also states that “[a] wrongfully convicted

person who elects not to pursue a claim for compensation pursuant to this chapter shall not be

precluded from seeking relief through any other existing remedy.” These two provisions must be

harmonized if possible. Cannabis Action Coal., 180 Wn. App. at 477.

       Taken together, RCW 4.100.080(1) provides that a person may maintain a WCPA claim

and a non-WCPA claim at the same time. But if a person elects relief under the WCPA, then they

forego all other available remedies, such as a settlement agreement with another entity that

wrongfully prosecuted them or a lawsuit under 42 U.S.C. § 1983. This also applies vice versa: if

a person elects the non-WCPA remedy, then they forego their WCPA remedy.

       RCW 4.100.080(1) also includes a waiver provision. The statute provides that “[a]s a

requirement to making a request for relief under this chapter, the claimant waives any and all other

remedies.”4 RCW 4.100.080(1). RCW 4.100.080(1) plainly makes it an essential condition for a

WCPA claimant to voluntarily relinquish “any and all other remedies” before they request relief

under the Act.



4
  The dissent relies on this language to assert that a release from a prior non-WCPA settlement
can be effective. Dissent at 21. However, the issue is not the effectiveness of the release from the
City. The plain language of RCW 4.100.080(1) requires a person to waive all other remedies when
attempting to pursue a WCPA claim. Here, Allen simply cannot provide the waiver required under
the WCPA because he has already received a remedy against the City for his wrongful conviction.


                                                 16
No. 54172-6-II



       Taking the exclusive remedy and waiver provisions together, the plain meaning of RCW

4.100.080(1) states that a person must relinquish their right to receive non-WCPA remedies if a

person elects to pursue a WCPA claim. Conversely, if a person elects a non-WCPA remedy, then

they relinquish their right to proceed under the WCPA because they cannot provide the required

statutory waiver which effectuates the exclusive remedy provision. See Larson, 9 Wn. App. 2d at

741-43.

       Here, the State moved to dismiss Allen’s WCPA claim under RCW 4.100.080(1) because

of his $3 million settlement with the City. Allen does not dispute the existence or validity of his

settlement agreement with the City. Because there is no genuine issue of material fact with respect

to the validity of the settlement agreement, the issue then becomes whether the State was entitled

to judgment as a matter of law. See Wash. Imaging Servs., LLC, 171 Wn.2d at 555.

       Under the plain language of RCW 4.100.080(1), if a person elects a non-WCPA remedy,

then they relinquish their right to proceed under the WCPA because they cannot provide the

required statutory waiver. See Larson, 9 Wn. App. 2d at 741-43. Because Allen elected to accept

the settlement with the City, he waived his right to bring a WCPA action. RCW 4.100.080(1);

Larson, 9 Wn. App. 2d at 741 (“Having settled their federal claims, the plaintiffs no longer had

the ability to give up the relevant claims: they had already given them up.”). Thus, the trial court

did not err in granting summary judgment and dismissing Allen’s WCPA claim.5



5
  Other language in RCW 4.100.080(1) provides further evidence that the legislature intended that
claimants not recover under the WCPA if the claimant has recovered compensation for their
wrongful conviction claim through other means. RCW 4.100.080(1) also states that “[a]
wrongfully convicted person who elects not to pursue a claim for compensation pursuant to this
chapter shall not be precluded from seeking relief through any other existing remedy.” However,


                                                17
No. 54172-6-II



       4.      Declaratory Judgment And Noneconomic Benefits

       Allen further argues that, even if he is not entitled to financial compensation under the

WCPA, the trial court erred in dismissing his claim because he is still entitled to a judgment

declaring him innocent and an order granting access to noneconomic benefits listed in RCW

4.100.060(5) and (10). We disagree.

       Again, RCW 4.100.080(1) provides that “[i]t is the intent of the legislature that the

remedies and compensation provided under this chapter shall be exclusive to all other remedies at

law and in equity against the state or any political subdivision of the state.” This language plainly

means that the legislature intended the WCPA to be the sole remedy for wrongfully convicted

persons seeking redress for a wrongful conviction. RCW 4.100.080(1). As discussed above, to

interpret the exclusive remedy and waiver language in the statute to give effect to the legislature’s

intent, RCW 4.100.080(1) must be read to state that if a person elects a non-WCPA remedy, then

they relinquish their right to proceed under the WCPA because they cannot provide the required

statutory waiver which effectuates the exclusive remedy provision. See Larson, 9 Wn. App. 2d at

741-43. Thus, if a claimant elects to take a non-WCPA remedy, then they forego their WCPA

remedy, which includes declaratory judgment and noneconomic benefits.




RCW 4.100.080(1)(a) and (b) also provide that if a claimant is awarded compensation under the
WCPA and “receives a tort award related to his or her wrongful conviction and incarceration, the
claimant must reimburse the state for the lesser of . . . [t]he amount of the compensation award . .
. or . . . [t]he amount received by the claimant under the tort award.” Thus, under the plain language
of the statute, even if Allen were to have been successful in his WCPA claim, he would not have
recovered any compensation under the WCPA because Allen would have recovered far less
compensation under the WCPA than the $3 million he received in settlement with the City.


                                                 18
No. 54172-6-II



       Here, the undisputed evidence shows that Allen entered into a settlement agreement with

the City for $3 million for the same wrongful conviction at issue here. Because Allen entered into

a settlement agreement concerning the same wrongful conviction and because a claimant foregoes

their WCPA claim by accepting a non-WCPA remedy, Allen voluntarily relinquished his right to

receive any relief under the WCPA. RCW 4.100.080(1). Accordingly, Allen’s argument fails.

                                        CONCLUSION

       In sum, there is no genuine dispute of material fact concerning the validity of Allen’s

settlement agreement with the City. And under RCW 4.100.080(1), a claimant is barred from

recovering any relief under the WCPA if they elect to take a non-WCPA remedy. Because Allen

elected to accept the non-WCPA settlement for the same wrongful conviction at issue here, Allen

is barred from recovering any relief under the WCPA as a matter of law. RCW 4.100.080(1).

Therefore, the trial court did not err in granting summary judgment and dismissing Allen’s claim.

Accordingly, we affirm the trial court’s order granting summary judgment.



                                                    Lee, C.J.
 I concur:



Sutton, J.P.T.




                                               19
No. 54172-6-II



          MAXA, J. (dissenting) – The Wrongly Convicted Persons Act (WCPA), chapter 4.100

RCW, provides a somewhat confusing statutory scheme. But in an attempt to make sense out of

the WCPA, the majority opinion reads language into the statute that simply is not there.

Therefore, I dissent.6

          RCW 4.100.080(1) states that the legislature intended WCPA compensation to be

“exclusive to all other remedies at law and in equity against the state or any political subdivision

of the state.” But later, the same subsection states, “A wrongfully convicted person who elects

not to pursue a claim for compensation pursuant to this chapter shall not be precluded from

seeking relief through any other existing remedy.” In other words, the statute shows that the

WCPA is not the exclusive remedy. And “the WCPA allows for concurrent actions as long as

the claimant does not both recover relief from the State or state actors and receive and retain

compensation under the WCPA.” Larson v. State, 9 Wn. App. 2d 730, 738, 447 P.3d 168

(2019), review denied, 194 Wn.2d 1019 (2020).

          The law is clear when a person files a WCPA before obtaining any other remedy for

being wrongly convicted. There is no question that under RCW 4.100.080(1), a person who files

a WCPA claim “waives any and all other remedies, causes of action, and other forms of relief or

compensation against the state, any political subdivision of the state, and their officers,

employees, agents, and volunteers related to the claimant’s wrongful conviction and

imprisonment.” And RCW 4.100.080(1) requires that the claimant must file a release of all

claims.



6
    I agree with the majority’s ruling that the trial court did not err in proceeding under CR 56.


                                                   20
No. 54172-6-II



       But what happens when, as in this case, the person obtains some remedy before filing a

WCPA claim? The majority says the converse of the statement in RCW 4.100.080(1) is true: a

person who first obtains some other remedy cannot make a WCPA claim. But RCW

4.100.080(1) does not come close to saying that, and does not contain any language from which

this can be implied. RCW 4.100.080(1) simply does not address this situation.

       I would interpret RCW 4.100.080(1) as requiring a WCPA claimant to waive and release

all remaining – i.e., unsettled – claims against the State and its political subdivisions. It

obviously would make no sense to require the claimant to waive claims that already have been

settled. And nothing in RCW 4.100.080(1) prohibits a person from settling claims against the

State and its political subdivisions and then filing a WCPA claim.

       The court in Larson rejected this approach because once a person obtains a non-WCPA

settlement, that person would not be able to waive or release any claims as the WCPA requires

because those claims would already have been settled. 9 Wn. App. 2d at 739-42. But I disagree

that a release cannot be effective just because there has been a prior settlement. What if the prior

settlement is with just one of multiple liable parties? The waiver and release of claims still

would be effective against the nonsettling parties.

       The majority’s interpretation is not particularly harmful under the specific facts of this

case, where Allen was represented by counsel and obtained a $3 million settlement before filing

a WCPA claim. But consider the case where an unrepresented person just released from prison

enters into a de minimis settlement with a third party. Under the majority’s interpretation, the




                                                  21
No. 54172-6-II



person would be barred from any recovery under the WCPA. I do not believe that the legislature

intended such a draconian result.

       However, I agree that the legislature’s clear intent was that a claimant not obtain both

another remedy and a WCPA remedy. Larson, 9 Wn. App. 2d at 738. The last part of RCW

4.100.080(1) provides for reimbursement to the State when a claimant recovers under WCPA

and then recovers other remedies. I would hold that when a person obtains another remedy and

then recovers under the WCPA, the claimant must reimburse the State for the lesser of the other

recovery and the WCPA recovery.



                                              MAXA, J.




                                                22